Title: To James Madison from William Willis, 18 November 1802 (Abstract)
From: Willis, William
To: Madison, James


18 November 1802, Barcelona. Reports that Pinckney left Barcelona for Italy on 8 Nov. “I have had no letters from him, but have heard he got on Expeditiously as far as Montpellier, and was ready to Set out for Marseilles on the 14th.” Has been “much occupied of Late” investigating the business of the false papers and encloses the third set of a blank register and Mediterranean pass. “I deliver’d one of the Sets to Mr. Pinkney, & Shewed to him the Plate which I before wrote you about.”
“But the Principal object of this letter is to enclose you an Extract of a Letter Receiv’d this day from Benjamin B. Mumford, [in] which … he Says, ‘Suppose, Sir, we were to transmit the Second Sett of Papers Signed by you for the Ship Pomona, Captain Lewis, together with the Remaining Blank registers, Mediterranean Passes, with the Plate and Various Seals engrav’d by Mr. Bomas, to the Secretary of State, what would be the Consequences to you in your Private, but more Especially in your official character. Reflect, Sir; with us depends infamy or Respect Attached to your character.’ The Impudence Attach’d to the Vilany of those who Mumford Stiles we, is without a Parallel. This extract Plainly Proves that the Blank Papers, Plate &c. are in the Reach or in Possession of some Person from whom he or they Expect to find them at Pleasure.” Suggests that if JM were to send Mumford the extract and demand the items listed, he might discover the location of the seals. “The word Remaining clearly implies the whole that have not been used, and implies a knowledge of those used, and those Remaining.” The number of people meant by the word “we” is unclear, but Willis supposes it includes Mumford, William Baker, Thomas Lewis, and perhaps former vice-consul Peter Stirling. “The Presumptions against the Last are very Strong as you will See by the Copy of a Receipt changed and mutilated in my Absence, and also the Equivocating Affidavit which I also Send you a Copy of.” Stirling claims he disobeyed Willis’s orders out of fear of Mumford. Willis disbelieves this and says they must have been on good terms for Stirling to change the receipt and alter the dates in favor of Mumford. The papers Mumford alludes to were never signed, but Willis believes that his signature was forged during his absence in France in September 1801—“these Vilains can never have the Hardiness to present Any Such Papers.” Baker fled Barcelona about 6 Nov. to avoid arrest. “The demands against him were upwards of thirty thousand Dollars which he in Concert with Mumford and others have no better than Swindled a number of people out of here.”
“I have discharged Peter Stirling from the Consulate and house on Account of many improper Acts. He, Contrary to my orders, was much of his time with Lewis and Baker, and was always ready on their call to give them Every information from the Consulate, they Asked him for. He Produces no Receipts for Large Sums of Money he States to have Paid for my House; in Short I have been much Deceiv’d and Disappointed in him; it is in Concert with him that Mumford & others have Acted their Vilany.”
 

   
   RC and enclosures (DNA: RG 59, CD, Barcelona, vol. 1). RC 3 pp. In a clerk’s hand; complimentary close and signature by Willis. Docketed by Wagner as received 26 Feb. For enclosures, see n. 3.



   
   Willis to JM, 19 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:593).



   
   Willis was probably referring to printer Francis Baumés.



   
   Willis enclosed copies (3 pp.) of six items in support of his claims about the perpetrators of the forgeries, including Baumés’s 1 Oct. 1801 receipt; an 18 Aug. 1802 affidavit by Peter Stirling, Willis’s cashier, stating that Mumford had altered the receipt; Willis’s 20 Oct. 1802 note stating that Stirling acknowledged changing the receipt; Willis’s 18 Nov. 1802 note describing the changes; Peter and William Stirling’s 11 Aug. 1802 deposition that Mumford had offered them a chance to “make their fortunes”; and Peter Stirling’s 11 Aug. 1802 deposition claiming he did not pursue the investigation because he was afraid of Mumford.



   
   In a 17 Oct. 1803 deposition before Willis’s successor, John Leonard, Peter Stirling implicated Willis in every stage of the affair (DNA: RG 59, CD, Barcelona, vol. 1).



   
   A full transcription of this document has been added to the digital edition.

